DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the touch pad structure as a whole, specifically, a touch module; a first bracket, having a plurality of first pivoting portions, the touch module being disposed on the first bracket; a second bracket, having a plurality of second pivoting portions; and a plurality of linkage rods, each of the linkage rods being pivotally connected between the first pivoting portion and the second pivoting portion, so that the touch module is moved together with the first bracket when the touch module is pressed, wherein one portion of each of the linkage rods is pivotally rotated at the first pivoting portion, another portion of each of the linkage rods is pivotally rotated and moved at the second pivoting portion, and the touch module and the first bracket are moved toward a plane where the second bracket is located (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al (US Pub. No. 2010/0103611 A1) discloses the electronic device.
Jung et al (US Pub. No. 2010/0302153 A1) teaches the depressable touch sensor.
Wen et al (US Pub. No. 2011/0254786 A1) discloses the movable touch module and electronic device using the same.
Shao et al (US Pub. No. 2011/0255242 A1) teaches the movable touch module and electronic device using the same.
Lai et al (US Pub. No. 2015/0049427 A1) discloses the hinge assembly and electronic device therewith.
Wu (US Pub. No. 2015/0160750 A1) teaches the electronic apparatus.
Yanagida (US Pub. No. 2015/0169005 A1) discloses the electronic device and touchpad assembly.
Liu et al (US Pub. No. 2015/0008113 A1) teaches the touchpad module and electronic device.
Ho et al (US Pat. No. 9,536,683 B2) discloses the touch module.
Pai et al (US Pub. No. 2021/0011565 A1) and (US Pub. No. 2021/0151237 A1) teach the touch pad structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626